Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  

The claims are allowable over the prior art of record because the prior art of record does not teach or suggest an image forming device comprising: a first control circuit: a second control circuit: a high-voltage substrate; and a polygon motor, wherein the first/second control circuit comprises a first/second oscillation unit, a drive signal generation circuit, and an adjustment signal generation circuit: wherein the first/second oscillation unit generates a first clock signal by using a first/second oscillator: wherein the drive signal generation circuit counts the number of the first/second clock signal which has been input, generates a motor drive signal, sets an interval for counting the first/second clock signal by a first/second number of times as one cycle of the motor drive signal, and inputs the motor drive signal to the polygon motor to rotate the polygon motor: wherein the adjustment signal generation circuit counts the number of the first/second clock signal which has been input, generates an adjustment signal, and sets an interval for counting the first/second clock signal by a second number of times as one cycle of the adjustment signal; wherein the application signal generation circuit counts the number of the second clock signal which has been input, and sets an interval for counting the second clock signal by a set value as one cycle of the application signal; wherein the setting circuit compares the number of actual measurements with a predetermined theoretical number of times for the number of actual measurements, and sets the set value in accordance with a difference between the number of actual measurements and the theoretical number of times; and wherein the theoretical number of times is a number obtained by dividing an ideal frequency of the second clock signal by an ideal frequency of the adjustment signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was considered by the examiner.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EBATAN teaches a control system for a high voltage power supply that powers an image forming apparatus.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG